Case: 15-40984      Document: 00513384724         Page: 1    Date Filed: 02/17/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-40984
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         February 17, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

FELIX REYES-MARTINEZ, also known as Felix Reyes-Mendez, also known
as Jose Luis Ortez,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:15-CR-322-1


Before DAVIS, SMITH, and PRADO, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Felix Reyes-Martinez raises
an argument that is foreclosed by United States v. Morales-Mota, 704 F.3d 410,
412 (5th Cir. 2013).       In Morales-Mota, 704 F.3d at 412, we rejected the
argument that the Texas offense of “burglary of a habitation” is broader than
the generic, contemporary definition of “burglary of a dwelling” under U.S.S.G.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40984    Document: 00513384724     Page: 2   Date Filed: 02/17/2016


                                 No. 15-40984

§ 2L1.2(b)(1)(A)(ii) because it defines the “owner” of a habitation as a person
with a “greater right to possession of the property than the actor.” Accordingly,
the motion for summary disposition is GRANTED, and the judgment of the
district court is AFFIRMED.




                                       2